Citation Nr: 0407416	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  03-37 350	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits pursuant to 38 U.S.C. Chapter 30.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel






INTRODUCTION

The appellant is presently on active duty, and appears to 
have been from April 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


REMAND

The appellant submitted an application for education benefits 
under the Montgomery GI Bill (MGIB), 38 U.S.C. § Chapter 30 
(Chapter 30), in August 2003.  The appellant indicated that 
she entered onto active duty in November 1998 and was 
presently on active duty.

The RO obtained information from the service department that 
the appellant entered onto active duty in April 1998.  The 
information also indicated that the appellant was ineligible 
for the education benefits but had contributed the required 
$1200.

An electronic mail message was sent to the Navy Personnel 
Command in August 2003 to inquire about the appellant's 
eligibility.  A reply message was received in August 2003 
that indicated that there was a DD Form 2366, Montgomery GI 
Bill Act of 1984 (MGIB) Basic Enrollment, in the veteran's 
record and was dated August 10, 2000.  The message reported 
that the form showed that the veteran declined participation 
in the MGIB.

The appellant submitted copies of her monthly leave and 
earning statements (LES) for the period from May 1998 to 
December 1998.  The LESs show that the appellant had a "pay 
base date" of April 21, 1998.  The LESs also show that a 
$100 deduction for the MGIB was taken for each month, May 
through December 1998.

The RO notified the appellant in August 2003 that her claim 
was denied because she had declined Chapter 30 benefits.  She 
was encouraged to contact her service department if she felt 
her records were incorrect.

The appellant submitted her notice of disagreement in October 
2003.  She noted that she had made contributions to the MGIB 
program when she entered service.  

The RO again contacted the Navy Personnel Command by 
electronic mail message in November 2003.  The RO asked for 
clarification of the appellant's status because of the 
evidence showing MGIB contributions, the other evidence 
showing she had made the required $1200 total contribution 
and the appellant's assertions.  The Navy responded that the 
appellant had declined the MGIB and was not eligible for 
benefits.  This time the response indicated that the MGIB 
deductions had been made erroneously.

The appellant has submitted evidence that she made 
contributions to the MGIB beginning in May 1998.  Her 
evidence only supports contributions through December 1998.  
The RO has accessed computer records that show the appellant 
has made the total $1200 contribution required to satisfy one 
of the eligibility requirements.  However, the RO has also 
reported that the same information showed the appellant as 
ineligible despite her contributions.

The Navy has said that there is a DD Form 2366 of record that 
shows the appellant's election decline participation in the 
MGIB program.  However, the form is apparently dated in 
August 2000.  There is no explanation for why this form is 
dated more than two years after the deductions for the MGIB 
were begun, and presumably after they were completed.  
Further, the Board finds that it is very curious that the 
service department found that the deductions were made 
"erroneously" if the appellant had not disenrolled until 
2000.  Had she enrolled properly in April or May 1998, which 
is an assumption made because the deductions were in fact 
made, the deductions would have been consistent with her 
enrollment and could not be thought of as having been 
"erroneously" made.  Indeed, it appears that deductions 
were made to satisfy the requirements of Chapter 30, 
presumably in accordance with the appellant's then-stated 
desire as of April or May 1998.  That the appellant would 
then disenroll two years later, after the deductions were 
complete, and that the service department would state that 
the deductions were erroneously made, causes the Board to 
have questions that are not answered by the current record.  

The Board finds that the appellant's personnel records are 
required in order to render a full and proper review of her 
claim.  There is far too much contradictory information of 
record that is based on electronic messages rather than 
actual records.  There is no explanation as to why deductions 
for participation in the MGIB would have been taken, 
beginning in 1998 when the appellant entered active service.  
The normal practice is for a service member to decline 
participation in the MGIB when they enter service and not 
several years later, as would be indicated by the putative DD 
Form 2366 dated in August 2000. 

Accordingly, the appellant's case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2003).  

2.  The RO must contact the 
appellant's service department and 
obtain copies of the appellant's 
personnel records that are pertinent 
to her claim, namely any and all DD 
Forms 2366 that were signed by the 
appellant, and another other 
pertinent service personnel records 
that relate to contributions to the 
MGIB and/or her election to 


participate or disenrollment from 
the program.  (Electronically mailed 
messages from the Navy Personnel 
Command are insufficient for this 
purpose.  An actual review of the 
records is required.)

3.  After undertaking any additional 
development and notification action 
consistent with the dictates of the 
VCAA, as deemed warranted by the 
record, the RO should thereafter re-
adjudicate the appellant's claim of 
entitlement to Chapter 30 benefits 
on the basis of all pertinent 
evidence of record, and all 
applicable laws, regulations, and 
case law.  If the benefit sought is 
not granted, the appellant should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

